Citation Nr: 0608310	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1952 to May 1956 and 
from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In April 2004, the Board remanded this 
case.  


FINDING OF FACT

A left foot disability is not attributable to service nor was 
arthritis manifest within one year of discharge from service.  


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In February 2003, the veteran was 
sent VCAA notification.  This noted predated the initial 
unfavorable decision.  Although the fourth and fifth elements 
were not addressed at this time, the Board herein is not 
granting service connection for the claimed disability, and 
as explained below, the Board finds no prejudicial error is 
shown as a result.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in February 2003, May 2004, 
August 2005, and September 2005.  The letters notified the 
claimant of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefit 
sought and whether or not the claimant or VA bore the burden 
of producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The claimant also received the March 2003 rating decision, 
the June 2003 Statement of the Case, and a January 2006 
Supplemental Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
claimant of the evidence considered, the pertinent laws and 
regulations and the reasons the claim was denied. 

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  

The Board notes that efforts were made to obtain the 
veteran's service medical records, but some were apparently 
damaged in a fire.  When a veteran's service records are 
unavailable, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  VA made 
attempts to obtain records to which the veteran referred, 
although some attempts were futile, as noted below.  The 
records satisfy 38 C.F.R. § 3.326.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran contends that he injured his left foot during 
service when he was in a motor vehicle accident on December 
26, 1956.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report symptoms, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  Accordingly, he is not competent to 
state that any current left foot disability is etiologically 
related to service.  

Many of the veteran's available service medical records are 
legible and while fire-damaged, are fairly intact.  These 
records indicate that the veteran was involved in a motor 
vehicle accident on December 26, 1956 in which he sustained 
multiple injuries.  The veteran was initially provided 
private medical treatment and these records were obtained on 
remand.  Such records indicate that, in the accident, the 
veteran sustained multiple fracture of the ribs; multiple 
lacerations of the right hand; and multiple abrasions of the 
face and chest.  The record reflect no complaints, findings, 
treatment, or diagnosis of a left foot injury.  The veteran 
thereafter apparently spent over three weeks at the 3505th U. 
S. Air Force Hospital at Greenville Air Force Base in 
Greenville Mississippi where he was transferred.  VA 
attempted to obtain records from this facility, but it has 
since closed and no records were forthcoming.  The available 
service records, as noted, indicate that the veteran was 
involved in a motor vehicle accident on December 26, 1956 in 
which he sustained multiple injuries.  The subsequent service 
medical records are negative for complaints, findings, 
treatment, or diagnosis of a left foot injury, residuals of a 
left foot injury, or left foot disease.  

Post-service, the veteran did not receive treatment for left 
foot complaints until the 2000's.  VA records shows that in 
March 2003, the veteran reported that he had had left foot 
pain for many years and had suffered a previous remote 
trauma.  X-rays revealed possible prior calcaneus fracture 
with spurring and diffuse osteopenia of the left foot.  In 
May and June 2003, it was noted that the veteran had 
traumatic arthritis and a history of pain in the left ankle, 
residual of a motor vehicle accident.  May 2003 x-rays showed 
probable prior calcaneal fracture with calcaneal spurring.  
In August 2003, it was noted that the veteran had a history 
of traumatic arthritis.  In October 2003, he was diagnosed as 
having peroneal tendonitis.  In November 2003, the veteran 
reported that he had suffered left ankle trauma during 
service.  In February 2004, it was noted that the veteran had 
an old healed calcaneus fracture, degenerative joint disease 
of he subtalar joint, and osteopenia.  

In sum, the veteran contends that he injured his left foot 
during service when he was in a motor vehicle accident on 
December 26, 1956, but the record does not support this 
assertion.  Rather, the record shows that the veteran 
sustained and was treated for other injuries in that 
accident.  The left foot was not injured.  The records 
immediately following the accident do not document any left 
foot injury and the records dated subsequently also do not 
show any left foot disability.  The Board therefore finds 
that the veteran's recollection is not credible nor it is 
corroborated by contemporaneous records.  He has presented 
contentions that are directly contradicted by the 
contemporaneous documentary record.  

Thus, there is no record of inservice left foot injury or 
diagnosis of disease.  There was no chronic disease during 
service.  There was no continuity of symptomatology.  There 
is no record of any continuous medical treatment nor is there 
a record of continuous complaints.  In 2003, the veteran was 
diagnosed as having arthritis, but there were no 
manifestations of arthritis within one year of discharge or 
for over 20 years after discharge from service.  There is no 
competent medical evidence of a nexus between arthritis and 
any other diagnosis of left foot disability and service.  To 
the extent that the veteran reported that he injured his left 
foot in an automobile accident during service or injured it 
in any other manner to a VA examiner, this was an inaccurate 
history.  As noted, the veteran is not credible in that 
regard.  Reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
The Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Those notations made by examiners are the same as the 
veteran's own reports.  Further, although the veteran was 
noted to have an old healed fracture and traumatic arthritis, 
no medical professional has independently attributed current 
left foot disability to service or dated the onset within one 
year of the veteran's discharge from service.  This is 
consistent with the record which establishes no inservice 
injury.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for residuals of a left foot injury is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


